13-4772-cv
     Peters v. Neroni


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 26th day of March, two thousand fifteen.
 4
 5   PRESENT:
 6                      RALPH K. WINTER,
 7                      DEBRA ANN LIVINGSTON,
 8                      DENNY CHIN,
 9
10                     Circuit Judges.
11   _____________________________________
12
13   KAREN PETERS, Chief Judge, New York State
14   Supreme Court Appellate Division Third Judicial
15   Department, in her official capacity, MONICA A.
16   DUFFY, Chairperson, Committee for Professional
17   Standards, New York State Supreme Court
18   Appellate Division, Third Judicial Department, in
19   her official capacity,
20
21                               Plaintiffs-Appellees,
22
23                      - v. -                                             13-4772-cv
24
25   TATIANA NERONI,
26
27                               Defendant-Appellant.
28
29   _____________________________________
30
                                                         1
 1   FOR PLAINTIFFS-APPELLEES:                     Andrew B. Ayers, Denise Ann Hartman, Assistant
 2                                                 Solicitors General, of counsel, Barbara D.
 3                                                 Underwood, Solicitor General, for Eric T.
 4                                                 Schneiderman, Attorney General of the State of New
 5                                                 York, Albany, NY.
 6
 7   FOR DEFENDANT-APPELLANT:                      Tatiana Neroni, pro se, Delhi, NY

 8

 9          Appeal from an order of the United States District Court for the Northern District of New

10   York (Mordue, J.).

11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the order of the district court is AFFIRMED.

13          Appellant Tatiana Neroni, proceeding pro se, appeals the district court’s order remanding

14   her state disciplinary proceeding to New York State’s Appellate Division based on lack of subject

15   matter jurisdiction, and dismissing her 42 U.S.C. § 1983 claims based on the abstention principle

16   announced in Younger v. Harris, 401 U.S. 37 (1971). We assume the parties’ familiarity with the

17   underlying facts, the procedural history of the case, and the issues on appeal.

18          “We review de novo a district court’s decision on a motion to remand.” Cuomo v. Crane

19   Co., 771 F.3d 113, 115 (2d Cir. 2014). We also review de novo dismissals based on Younger

20   abstention. Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191, 197 (2d Cir. 2002).

21          We affirm for substantially the reasons stated in the district court’s thorough and

22   well-reasoned November 18, 2013 opinion. See App’x at 6-10. In light of the Supreme Court’s

23   recent holding in Sprint Communications, Inc. v. Jacobs, 134 S. Ct. 584 (2013), however, we

24   briefly revisit the issue of Younger abstention.

25          In determining that Younger abstention precluded consideration of Appellant’s § 1983

26   claims, the district court applied a three-part test that this Court had previously derived from the
                                                        2
 1   Supreme Court’s decision in Middlesex County Ethics Committee v. Garden State Bar

 2   Association, 457 U.S. 423 (1982). See Cecos Int’l, Inc. v. Jorling, 895 F.2d 66, 70 (2d Cir. 1990).

 3   After the district court’s ruling, however, the Supreme Court rejected this three-part test in favor of

 4   a categorical approach. See Sprint, 134 S. Ct. at 591-94. It clarified that Younger abstention is

 5   triggered by only three categories of state court proceedings: (1) “state criminal prosecutions”; (2)

 6   “civil enforcement proceedings”; and (3) civil proceedings that “implicate a State’s interest in

 7   enforcing the orders and judgments of its courts.” Id. at 588, 591 (internal quotation marks

 8   omitted). State-initiated disciplinary proceedings against lawyers for violation of state ethics

 9   rules constitute “civil enforcement proceedings” implicating Younger.             Id. at 592 (citing

10   Middlesex, 457 U.S. at 433-34). Accordingly, the district court’s conclusion that Appellant’s

11   claims were barred by Younger is still correct after Sprint.

12          We have considered all of Appellant’s arguments and find them to be without merit.

13   Accordingly, we AFFIRM the order of the district court.

14                                                  FOR THE COURT:
15                                                  Catherine O=Hagan Wolfe, Clerk




                                                       3